Citation Nr: 1424834	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for the partial amputation of the left long finger. 

2.  Entitlement to an initial compensable rating for the residual scar from the partial amputation of the left long finger. 

3.  Entitlement to a 10 percent rating for multiple, noncompensable service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1965 to March 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claim of entitlement to a 10 percent rating for multiple, noncompensable service-connected disabilities is being REMAND to the Agency of Original Jurisdiction (AOJ).  However, the Board instead is going ahead and deciding the other claims for higher, i.e., compensable initial ratings for the left long finger partial amputation and residual scar.


FINDINGS OF FACT

1.  The Veteran's left long finger was amputated at or around the distal interphalangeal joint.

2.  The residual scar from the amputation is 3 cm by 0.1 cm in total area, not painful, and stable.  



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for the partial amputation of his left long finger.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5154 (2013).

2.  The criteria also are not met for an initial compensable rating for the residual scar from the amputation.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  Specifically, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).  When the claim is for service connection, this notice should address all five elements of the claim:  1) Veteran status; 2) existence of disability; 3) a connection between the Veteran's service and the disability; but also the "downstream" 4) degree of disability, i.e., disability rating; and 5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Here, because these claims concern an appeal of initial ratings, the VCAA notice obligations were fully satisfied once service connection was granted for these claimed disabilities.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its intended purpose, and its application is no longer required because the claim has been substantiated, indeed proven).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, citing the statutes and regulations governing the ratings of his disabilities and containing discussion of the reasons or bases for not assigning higher initial ratings for these disabilities.  He therefore has received all required notice concerning these downstream initial-rating claims.

To satisfy its duty to assist, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is not this obligation if there is no reasonable possibility this assistance would help substantiate the claims.  Here, to this end, his service treatment records (STRs), VA treatment records, and private medical records have been obtained and associated with his claims file for consideration.  The RO contacted the Social Security Administration (SSA) to inquire about any records in its possession; however a negative response was received in July 2010.  The Veteran also was provided a VA compensation examination, the report of which provides the information needed to properly rate his partial left long finger amputation and resulting scar under the applicable diagnostic codes.  While his representative argued in the May 2014 appellate brief that he is warranted a new examination due to the passage of time since the last, the Veteran has never alleged that his disabilities have gotten worse since that prior examination.  There equally is no evidence indicating there has been a material change in the severity of these disabilities since that last VA examination, which was in March 2010.  So reexamination of these disabilities is not needed.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was conducted).  Thus, the Board concludes that VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in the Veteran's claims file, both the physical and electronic (Virtual VA and VBMS) portions of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Whether Initial Compensable Ratings are Warranted

The Veteran contends that his service connected partial left long finger amputation, as well as its residual scar, warrant higher, i.e., initial compensable ratings.  Specifically, he has stated that he experiences pain from his left long finger that travels up to his left shoulder, in addition to sometimes not being able to close his left hand because of the pain.  


Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As already alluded to, as the Veteran took issue with the initial ratings assigned for his conditions following the granting of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board must evaluate the relevant evidence since the receipt of his claims for service connection for these disabilities in November 2009.

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

If, however, a Veteran already has the maximum rating assignable based on limitation of motion, it is not necessary to consider these provisions.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

Diagnostic Code 5154 provides for the evaluation of amputation of the long finger, consisting of a 10 percent rating, without metacarpal resection, at proximal interphalangeal joint or proximal thereto; and a 20 percent rating, with metacarpal resection (more than one-half the bone lost).

Limitation of motion of the long finger is rated under DC 5229, which provides a 10 percent rating when there is a gap of one inch (2.5 cm) or more between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

The applicable DCs for the Veteran's residual scar are contained in 38 C.F.R. § 4.118.  As the Veteran's service connected scar is 3 cm by 0.1 cm in size, DCs 7801 and 7802 are inapplicable.  DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or four scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are rated a maximum of 30 percent disabling.  An unstable scar was defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, then an additional 10 percent is to be added to the rating based on the number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804 (2013).

The Veteran underwent a VA compensation examination in March 2010.  During the course of that evaluation he reported experiencing pain in his left long finger that traveled up to his shoulder.  He stated he used Aleve every day with slight improvement and that his condition caused him decreased grip strength, specifically stating that in his job as a maintenance supervisor he was unable to use a torque wrench with his left hand.  The examiner noted that the amputation appeared to be in the middle of the distal phalanx with tenderness at the distal interphalangeal (DIP) joint.  He noted the above mentioned 3 cm by 0.1 cm visible scar, which he described as flat, fixed, non-tender, and of normal color.  The DIP joint had fixed flexion at roughly 20 degrees.  The Veteran was able to oppose the thumb to the second, third, fourth, and fifth digits; the third digit was within 1.5 cm of the transverse crease.  His grip strength was rated 5 out of 5 on the ulnar side and 5- out of 5 on the radial side.  His wrist motor strength was 5 out of 5 in all planes with palmarflexion of 0 to 50, dorsiflexion 0 to 70, ulnar deviation 0 to 45, radial deviation 0 to 15; and he did not have any pain or diminishment on repetitive testing.  

X-ray imaging showed a flexion deformity and a prior partial amputation of the distal phalanx of the left long finger, along with early signs of arthropathy of the DIP joint of the left ring finger.  The examiner's final impression was that the Veteran had a partial amputation of the left, non-dominant, third finger with a flexion deformity at the DIP joint.  

In an addendum section, the examiner further described the scar as non-tender, flat, normal color, mobile, without functional impact, and without evidence of induration or skin breakdown.  Regarding the affected joints, the examiner stated there was no pain on range-of-motion testing or flare-ups.  He also denied there were any additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  

Based on this evidence, the Board concludes that the Veteran is not warranted a compensable rating for his partial amputation of his left long finger under DC 5154.  His left long finger amputation is at the distal interphalangeal joint.  The DC only provides a 10 percent rating for an amputation at the lower proximal interphalangeal joint.  Furthermore, his range-of-motion of the third digit (the long finger) was recorded as within 1.5 cm of the transverse crease of the palm, which would be rated as noncompensable under DC 5229.  The examiner explicitly denied that the Veteran experienced pain on range-of-motion testing and denied there was any additional limitation of motion due to pain, fatigue, weakness, or lack of endurance, thus he is not warranted a higher rating pursuant to DeLuca, Mitchell and Burton.  

Additionally, the Board concludes he is not warranted a compensable rating for his residual scar under DC 7804.  He has a stable, 3 cm by 0.1 cm scar as a result of his amputation.  The examiner described the scar as non-tender and the Veteran has never explicitly described the scar as painful.  There is no evidence that there is any loss of covering of skin over the scar in the record.  

For these reasons and bases, the Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2013).  Instead, the preponderance of the evidence is against these claims of entitlement to initial compensable ratings, so they must be denied.

In reaching this decision, the Board also has considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected disabilities is inadequate.  38 C.F.R. § 3.321(b)(1). See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  His partial amputation of the left long finger and its residual scar are fully contemplated by DCs 5154 and 7804 respectively.   Step 1 of the Thun analysis therefore is not met.  Furthermore, even if it was, there is no objective evidence of record suggesting his service-connected disabilities markedly interferes with his employment, that is, above and beyond what is contemplated by the scheduler rating assigned for this disability, or as an additional example requires frequent hospitalization.  38 C.F.R. §§ 4.1, 4.15.  The only interference that his disability has with his employment as a maintenance supervisor is the inability to use a certain type of wrench.  Additionally, he has received very little, if any, medical treatment for the residuals of his finger amputation over the years since discharge.  Thus, step 2 of the Thun analysis is not met, either.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).


ORDER

The claim of entitlement to an initial compensable rating for the partial amputation of the left long finger is denied.

The claim of entitlement to an initial compensable rating for the residual scar from the partial amputation of the left long finger is also denied.


REMAND

As concerning the remaining claim that is also at issue in this appeal, by way of procedural background, the Veteran filed his formal service connection claim in November 2009.  In an April 2010 rating decision, the RO granted service connection for the partial left long finger amputation as well as for the residual scar, while it denied him a 10 percent rating based on multiple, noncompensable service-connected disabilities.  In May 2010, in response, he submitted a timely NOD regarding the decision as a whole, so including this additional claim.  He has not been provided an SOC concerning this additional claim, however.  The Court has held that, where the record contains an NOD as to an issue, but no SOC, the issue must be remanded (rather than merely referred) to the AOJ, which, here, is the RO, to provide the Veteran this necessary SOC and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of the claim by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

Provide the Veteran an SOC concerning the issue of his entitlement to a 10 percent rating under 38 C.F.R. § 3.324 based on multiple, noncompensable service-connected disabilities.  Also advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) concerning this claim, in response to this SOC, to complete the steps necessary to perfect his appeal of this additional claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, etc.  As well, advise him of the amount of time he has for doing this.  38 C.F.R. §§ 20.302, 20.303, 20.304, 20.305, and 20.306.  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


